In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-22-00131-CV


                    IN THE INTEREST OF C.S. AND J.V., CHILDREN


                     On Appeal from the County Court at Law Number One
                                    Randall County, Texas,
              Trial Court No. 78897-Ll, Honorable James W. Anderson, Presiding

                                     October 12, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       When the Texas Department of Family and Protective Services files a lawsuit to

terminate the parent-child relationship and is appointed the child’s temporary managing

conservator, the suit proceeds under a tight deadline, upon the passage of which “the suit

is automatically dismissed without a court order,” and the trial court is divested of

jurisdiction. TEX. FAM. CODE ANN. § 263.401(a). As “a prerequisite” for extending this

dismissal date, the trial court is statutorily-required to make two findings: (1) extraordinary

circumstances necessitating that the children remain in the Department’s temporary

conservatorship, and (2) that the continued role of the Department as temporary
managing conservator is in the children’s best interest. In re G.X.H., 627 S.W.3d 288,

297–98 (Tex. 2021); TEX. FAM. CODE ANN. § 263.401(b).


        In the present appeal, in which the Department seeks to reinstate a termination

suit dismissed by the Randall County Court at Law Number One, the Department argues

that notwithstanding that exclusive, continuing jurisdiction remained in Wheeler County

at the time, the Randall County court possessed the power to render an order extending

the dismissal deadline.           However, the Department fails to direct this Court to any

documents wherein the Randall County court made the requisite section 263.401(b)

finding of extraordinary circumstances. Accordingly, we hold that despite the Randall

County court’s order attempting to extend the dismissal deadline, the effort was ineffective

due to non-compliance with section 263.401(b)’s prerequisite to make the required

findings. The Department’s termination lawsuit was therefore automatically dismissed by

operation of law in November 2021, six months before the trial court signed its dismissal

order. We affirm the order of dismissal, albeit for reasons different than those expressed

by the Randall County court.


                                                Background


        On November 10, 2016, the associate judge acting for the 31st District Court of

Wheeler County, Texas, signed orders establishing the parentage of J.V. (parents are

“Lori” and “Sal”) and C.S. (parents are “Lori” and “Anthony”).1 By subsequent order, the

children were ordered to live with their maternal grandparents, who were recognized as



        1 To protect the identity of the children, we will refer to the children by their initials. Consistent with
the Department’s brief, we refer to the mother of the children as “Lori,” to the father of C.S. as “Anthony,”
and to the father of J.V. as “Sal.” TEX. R. APP. P. 9.8.

                                                        2
permanent managing conservators; each parent was ordered to have possessory

conservatorship rights.


       Nearly four years after the order establishing parentage, on November 5, 2020,

the Department filed a suit in Randall County on behalf of C.S. and J.V., seeking

temporary managing conservatorship and for termination of their parents’ parental rights

should reunification not be achieved. The petition acknowledged in part:

       Continuing jurisdiction over the children has been established in another
       Court, and a timely transfer will be sought. This Court has jurisdiction of the
       suit affecting the parent-child relationship and of the suit for protection of a
       child under Chapter 262, Texas Family Code. . . .2

The petition alleged the Department became involved because on or about October 29,

2020, Lori allegedly stabbed Anthony in the throat during an altercation. The same day

suit was filed, the associate judge of Randall County signed an order exercising

jurisdiction under Chapter 262 of the Texas Family Code. The court made a number of

findings, including that of an immediate danger to the children’s welfare, that permitting

the children to live with their parents or grandparents would be contrary to the children’s

welfare, and that there was no time for a full adversary hearing to explore the

Department’s allegations. The order also named the Department the temporary sole

managing conservator of the children until a full adversary hearing could be held.


       On November 30, 2020, an adversary hearing took place; following the hearing,

the Randall County associate judge continued the Department’s role as temporary

managing conservators of the children. The court imposed a number of conditions each



       2 The Department, however, did not move to obtain transfer from the Wheeler court for another
sixteen months.

                                                 3
parent must meet before obtaining a return of the children, including compliance with the

terms of a service plan. In January 2021, the associate judge ordered each parent and

grandparent to comply with the terms of service plans submitted by the Department.


        After multiple extensions, the case was set for final hearing for October 4, 2021.

Three days before final hearing, Lori filed a “Motion to Retain Suit on Court’s Docket and

Set a New Dismissal Date,” contending she needed more time to work on her service

plan. According to an order signed by the Randall County associate judge on October 5,

2021, the court heard evidence on Lori’s motion, but the record makes no mention of its

disposition.   On October 29, 2021, the Randall County associate judge held a

permanency hearing before final hearing. While we have not been presented with a

reporter’s record of that hearing, an order in the clerk’s record states as follows in relevant

part:

        Pursuant to § 263.401, Texas Family Code, the Court determines that the
        original date for dismissal of this cause is November 8, 2021, and the Court
        extended the dismissal date to May 7, 2022.

A docket entry on the same date similarly notes an extension of the dismissal date, and

that the Department’s responsibility as temporary managing conservator continues.

Neither the order nor the docket entry, however, make any statutorily-required finding that

extraordinary circumstances necessitate the child remaining in the temporary managing

conservatorship of the department. TEX. FAM. CODE ANN. § 263.401(b) and (b-3).


        A “final hearing” took place on March 3, 2022. The Randall County court initially

announced, orally, that it was terminating the parents’ parental rights. On March 14, the

court, sua sponte, vacated the order, stating it became aware the Wheeler County court

retained exclusive, continuing jurisdiction over the children.         That same day, the

                                              4
Department requested—and the Randall County court signed an order—transferring from

Wheeler County to Randall County.3               The Wheeler County district clerk’s transfer

certificate was filed by the Randall County district clerk on March 16, 2022.


       The next day, Sal filed a motion to dismiss the Department’s suit, arguing the

Randall County court’s order extending the dismissal date to May 7, 2022, was void

because the Randall County court had no jurisdiction to order such an extension on

account of Wheeler County’s retaining exclusive, continuing jurisdiction at the time. A

similar motion to dismiss was filed by Lori on April 14, 2022. After conducting a non-

evidentiary hearing on April 19, 2022, the trial court dismissed the Department’s suit for

want of subject matter jurisdiction.


       The Department filed a notice of appeal on April 21, 2022, but did not request

findings of fact or conclusions of law.


                                              Analysis


       When an appellant does not request findings of fact and none are filed, “we

presume that the trial court made all implied findings necessary to the validity of the

judgment.”      Seger v. Yorkshire Ins. Co., 503 S.W.3d 388, 401 (Tex. 2016).            The

Department’s argument about the Randall County court possessing jurisdiction pursuant

to Texas Family Code Chapter 262 to sign temporary orders, including ordering an

extension of the dismissal deadline, is not dispositive of this appeal. That is because

even if the Randall County court was so empowered to grant an extension order, a

question we do not reach, it is ineffective unless the court makes the findings required by


       3   See TEX. FAM. CODE ANN. §§ 155.201(d), 262.203(a)(2).

                                                   5
Family Code section 263.401(b) and (b-3). In re G.X.H., 627 S.W.3d at 298–99 (holding

that “section 263.401(b) requires a court to make these findings as a prerequisite to

granting an extension.”). In G.X.H., the supreme court instructed appellate courts to look

in the trial court’s written instruments (including orders and docket sheet) and oral

renditions to assess whether the court made specific findings of fact required by section

263.401(b). Id. at 298–99. There, because the appealing parents failed to present a

reporter’s record of the hearing in which the extension order had been considered, the

court “presume[d] the trial court made the necessary findings to support the extension

orally on the record at the hearing.” Id. at 299. The court’s holding is consistent with its

nearly 30-year instruction that “[a]t every stage of the proceedings in the trial court,

litigants must exercise some diligence to ensure that a record of any error will be available

in the event that an appeal will be necessary.” Piotrowski v. Minns, 873 S.W.2d 368,

370–71 (Tex. 1993).


       In the present appeal, the Department fails to point to any portion of the record in

which the Randall County court made the findings required by section 263.401(b) and (b-

3). Because the parties did not bring forward a reporter’s record of the October 29, 2021

hearing, we directed, sua sponte, the court reporter to prepare, certify, and file the

reporter’s record of that hearing by October 3. See TEX. R. APP. P. 34.6(d). The record

was still not filed, nor was a motion filed to request additional time. We will take no further

action performing a record responsibility that in the first instance belongs to the

Department. The record the Department chose to bring does not show the Randall

County court made any findings required by section 263.401(b) and (b-3).




                                              6
        Moreover, we decline to presume that findings were made in the absence of record

proof; that would be contrary to the long-standing rules of court requiring an appellant

support its argument with evidence from the record. Instead, we presume that the missing

records contain evidence upholding the trial court’s decision. In re G.X.H., 627 S.W.3d

at 300; Enter. Leasing Co. v. Barrios, 156 S.W.3d 547, 549–50 (Tex. 2004). We hold the

Department’s suit to terminate parental rights was automatically dismissed and Randall

County Court at Law Number One lost jurisdiction over the matter on or about November

8, 2021.4


                                              Conclusion


        The order of dismissal is affirmed.




                                                                  Lawrence M. Doss
                                                                     Justice




        4See TEX. FAM. CODE ANN. § 263.401(a),(c) (providing termination of trial court jurisdiction and
automatic dismissal of suit to terminate parental rights without a court order if trial on the merits is not
commenced within requisite time).

                                                     7